DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 1 and 20 and any of their rejected dependent claims has been withdrawn. 

Claim Objections
Claim(s) 1 objected to because of the following informalities:  change “an outage” in line 3 to “the outage”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change all “if” to “when”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “performing one” in line 1 to “performing the one”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  change “operable” in line 4 to “configured” and “an outage” in line 5 to “the outage”.  Appropriate correction is required.
Claim(s) 21 is/are objected to because of the following informalities:  change “operable” in line 2 to “configured”.  Appropriate correction is required.
Claim(s) 23 is/are objected to because of the following informalities:  delete “measure of the” in line 2.  Appropriate correction is required.
Claim(s) 27 is/are objected to because of the following informalities:  change “operable” in line 2 to “configured” and change all “if” to “when”.  Appropriate correction is required.
Claim(s) 28 is/are objected to because of the following informalities:  change “operable, if” in line 2 to “configured, when” and “out steps” in line 3 to “out the steps”.  Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-2, 4-6, 8-9, 11, 14-15, 20-21 and 23-28 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims incorporating allowable subject matter cited in the non-final rejection indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476